United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Oak Ridge, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1701
Issued: March 19, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On July 18, 2011 appellant timely appealed an April 18, 2011 merit decision of the
Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this claim.
ISSUE
The issue is whether OWCP met its burden of proof to terminate appellant’s wage-loss
benefits effective May 8, 2011 on the grounds she no longer had any disability causally related to
her accepted employment-related injuries.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On July 1, 2010 appellant, then a 49-year-old sales service associate, filed an
occupational disease claim alleging that factors of her employment caused or aggravated her
right wrist and left foot problems. She first became aware of her conditions and that it was
caused or aggravated by her employment on March 31, 2010. Appellant stopped work that day
and did not return. OWCP accepted the claim for aggravation of de Quervain’s tenosynovitis,
right wrist and left foot plantar fasciitis. Appropriate compensation for medical and wage loss
were paid.
Appellant sought treatment with Dr. Karima Causey, a Board-certified family
practitioner, and underwent a de Quervain’s release of the right upper extremity on
April 22, 2010. Dr. Causey referred appellant to Dr. Arsen H. Manugian, a Board-certified
orthopedic surgeon, who took over appellant’s care. In January 4, 2011 work capacity
evaluation forms, Dr. Manugian opined that appellant reached maximum medical improvement
for both the right arm and left foot. Appellant was released to work with no right hand
restrictions, but assigned permanent restrictions for the left foot due to left-sided chronic plantar
fasciitis. In an accompanying January 4, 2011 report, Dr. Manugian stated “[r]egarding her
persistent chronic plantar fasciitis pain on the left side, in my opinion I do not feel that this is
necessarily work related, however, it might be helpful for the patient in an eight[-]hour day to
stand and walk up to one-half shift (four hours). There is no impairment regarding her left heel
pain.”
On January 25, 2011 OWCP requested that Dr. Manugian clarify his opinion regarding
the accepted left plantar fasciitis condition. In a February 8, 2011 report, Dr. Manugian stated
the accepted plantar fasciitis was better, but not completely resolved. He advised that the
persistent pain in her left foot was secondary to the plantar fasciitis and not necessarily work
related. The restrictions were for her plantar fasciitis and not directly related to her work.
On March 7, 2011 OWCP proposed to terminate appellant’s wage-loss compensation
based on Dr. Manugian’s opinion. It allotted 30 days for the submission of additional evidence.
In response appellant submitted September 29 and November 20, 2010 progress reports
from Dr. Manugian, previously of record. Of record was an April 7, 2011 telephone call from
appellant’s authorized representative concerning reemploying appellant.
By decision dated April 18, 2011, OWCP terminated appellant’s wage-loss compensation
benefits effective May 8, 2011 for the reason the medical evidence of record established that
appellant had no continuing disability due to the March 31, 2010 accepted employment injury
but that she remained entitled to medical benefits.
LEGAL PRECEDENT
Once OWCP accepts a claim and pays compensation, it has the burden of justifying
modification or termination of an employee’s benefits. It may not terminate compensation
without establishing that the disability ceased or that it was no longer related to the employment.2
2

Jaja K. Asaramo, 55 ECAB 200 (2004).

2

OWCP’s burden of proof in terminating compensation includes the necessity of furnishing
rationalized medical opinion evidence based on a proper factual and medical background.3
ANALYSIS
OWCP accepted appellant’s claim for aggravation de Quervain’s tenosynovitis, right
wrist and left foot plantar fasciitis. It based its termination of wage-loss compensation benefits
on January 4 and February 8, 2011 reports from Dr. Manugian, appellant’s attending physician.
Dr. Manugian examined appellant on January 4, 2011. He opined that appellant reached
maximum medical improvement for both the right arm and left foot. While Dr. Manugian
released appellant to work with no restrictions to the right hand, he assigned permanent
restrictions for the left foot due to left-sided chronic plantar fasciitis. In response to OWCP’s
request for clarification, Dr. Manugian stated in a February 8, 2011 report that the persistent pain
in appellant’s left foot was secondary to the plantar fasciitis and not necessarily work related. He
then stated the restrictions were for her plantar fasciitis and not directly related to her work. The
Board notes there is no requirement that the work injury be the direct or sole cause of appellant’s
condition. If the medical evidence reveals that a work factor contributed in any way to
appellant’s condition, the condition is compensable.4 The Board finds that Dr. Manugian did not
clearly state that all residuals of the accepted plantar fasciitis condition had resolved or otherwise
provide a fully-rationalized medical opinion on causal relation. Dr. Manugian’s opinion consists
of brief responses to the questions posed by OWCP. His conclusions are of a speculative and
equivocal nature.5 To be of probative value, a physician’s opinion on causal relationship should
be one of reasonable medical certainty.6
The Board finds that Dr. Manugian’s reports are of diminished probative value and does
not clearly establish that appellant’s accepted left foot plantar fasciitis condition resolved without
disability. The February 8, 2011 opinion of Dr. Manugian is not sufficiently detailed or
rationalized to support OWCP’s termination of wage-loss compensation benefits. For these
reasons, the Board will reverse.7
CONCLUSION
The Board finds that OWCP did not meet its burden of proof to terminate appellant’s
wage-loss compensation benefits effective May 8, 2011.

3

Id.

4

See R.J., Docket No. 09-1414 (issued April 14, 2010); Arnold Gustafson, 41 ECAB 131 (1989); Beth Chaput, 37
ECAB 158 (1985).
5

See Michael R. Shaffer, 55 ECAB 339 (2004).

6

See Beverly R. Jones, 55 ECAB 411 (2004).

7

Due to the disposition of the merits, it is not necessary to address appellant’s arguments on appeal.

3

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated April 18, 2011 is reversed.
Issued: March 19, 2012
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

